Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-8 and 10 are pending in the application. 
It is noted that in claim 1 lines 17-18, the limitation “of the one or more” application is shown as underlined are not newly added limitation.  For the purpose of compact prosecution, the limitation is treated as not underlined.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/22 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2017/0001308 to Bataller et al. (hereafter Bataller).
Bataller was cited in the previous office action.
As to claim 1, Bataller teaches the invention as claimed including a computer implemented method for requirement gathering in process automation comprising: 
capturing, by a data capturing subsystem, one or more application screens along with one or more actions performed by a user on the one or more corresponding application screens [an image capturer that captures user interactions, such as a press of a button by a user, with a user interface of a software [paragraph 18; paragraph 20, line 8];
extracting, by a feature extraction subsystem, one or more features from one or more captured application screens by using an extraction technique [an activity identifier that identify activities such as user interactions with features associated with the process such as a highlighted button, mouse over, etc.; an activity information generator that generates activity information associated with the activity, paragraphs 22-24 and 26], wherein extracting the one or more features comprises extracting window titles, image features, color histograms, screen text or a combination thereof [features within the captured screen includes text field, letters in a title bar, and features such as image of dark/light screen, paragraph 24]; 
determining, by a level determination subsystem, a level of similarity between one or more extracted features of the corresponding one or more application screens and one or more prestored features of corresponding one or more prestored application screens [identify differences (i.e. lack of similarity) between first image and a second image features such as highlighted versus not highlighted button or blank versus filled text field, scores for each pixel based on comparing the intensity between two scenes, paragraphs 23-24] based on a predefined threshold value of the one or more extracted features, wherein the similarity is represented by a score [comparison of text fields or pixel intensity of images (i.e. first image stored for subsequent comparison to later received second image) to determine percentage differences, a changes of a “predetermined amount” or averaging the score of image pixel comparison to determine whether the average score is over a predetermined threshold, paragraph 24]; 
creating, by a cluster creation subsystem, clusters of the one or more actions performed by the user based on a determined level of similarity for assigning the one or more actions to the corresponding one or more application screens [a series of actions performed by users including button presses/filled text field, paragraphs 23-24 and 31]; 
creating, by a node creation subsystem, one or more nodes of the at least one of the one or more application screens based on clustering of the one or more actions, wherein the one or more nodes are representative of one or more requirements to be gathered [a process to be capture includes a series/sequence of action(s) and activities required for automation, paragraphs 19-20; paragraph 31, lines 1-6]; and 
generating, by a template generation subsystem, a requirement specification template for process automation based on the one or more nodes of the at least one application screens, by populating a predefined word processing indicating a complete view of actions required as part of particular process, wherein the requirement specification template comprises a process hierarchy [generated process definition for automation based on identified activities such as user actions on features of the process to be perform in sequence, paragraph 31; process definition may be output as a document including text or images corresponding to activity information in a human-readable format, modifiable by a user, that illustrate the optimal way of executing a process, paragraphs 34-35].  

As to claim 2, Bataller teaches the invention as claimed including wherein capturing the one or more user actions comprises capturing one of a keyboard events, left click, right click, opening of windows, execution of system commands, clicks on checkboxes, text entered, text edited or a combination thereof [paragraphs 23-24, 27 and 30].  

As to claim 3, Bataller teaches the invention as claimed including wherein capturing of the one or more application screens along with one or more actions is performed by at least one entity [user performed capture and actions, paragraphs 18-19].  

As to claim 5, Bataller teaches the invention as claimed including wherein extracting the screen text being performed by using an optical character recognition technique [paragraph 23, lines 1-3].

As to claims 6-8 and 10, Bataller teaches the method for retirement gathering as claimed in claims 1-3 and 5, therefore Bataller teaches the system for implementing the method.  Furthermore, Bataller teaches one or more processors [Processor 410, Fig. 4; paragraph 63, line 1].

Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive.

In the remarks, Applicant argued in substance that:
a.	Bataller does not teach or suggest the amended claim 1…the mechanism of determining the process hierarchy used in the present application is technically different from Bataller…Bataller compare two images which is different from comparing extracted features (i.e. image features, color histograms…) with prestored features, thus the features of both the inventions are fundamentally different from each other and results in different outputs.
b.	Bataller does not teach generating a requirement specification template for process automation by populating a predefined word process indicating a complete view of actions required as part of particular process.
 
Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagrees and submits that various images captured user interactions with various screen features within the captured image that includes text field, letters in a title bar, and features such as image of dark/light screen and subsequent comparison of text fields or pixel intensity of the captured images having features are inherently stored/prestored for comparison (i.e. first image stored for subsequent comparison to later received second image) to determine percentage differences, a changes of a “predetermined amount” or averaging the score of image pixel comparison to determine whether the average score is over a predetermined threshold in determining whether a scene change occurred [paragraph 24] clearly satisfy the limitations as claimed.
As to point (b), the examiner respectfully disagrees and reiterate herein that Bataller’s teaching of a generated process definition for automation based on identified activities such as user actions on features of the process to be perform in sequence, such that the process definition may be output as a document including text or images corresponding to activity information in a human-readable format, modifiable by a user, that illustrate the optimal way of executing a process [paragraphs 31 and 34-35] clearly satisfy the limitations as argued.  
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199